Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications: Request for Continued Examination, filed 4 January 2022, to the Original Application, filed 5 August 2020.

2. 	Claims 1-20 are pending.  Claims 1, 9, and 15 are independent claims.  



Request for Continued Examination

3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 4 January 2022 has been entered.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-3, 6-7, 9-11, 14-17, and 20 is/are rejected under 35 U.S.C. 103 as being obvious over Bufe (U.S. Publication 2016/0171062 A1) in view of Allen (U.S. Publication 2016/0196336 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). The Bufe reference was published on 16 June 2016.  The Allen reference was published on 7 July 2016.  Both references were therefore published prior to the effective filing date of the claimed invention.

As per independent claim 1, Bufe teaches a computer-implemented method (See Bufe, Abstract) comprising:
	identifying a context of a user (See Bufe, Figure 3, element 304, and paragraph 0034, describing identifying and extracting user context and usage scenarios);
responsive to receiving a request from the user intended for processing by a natural language processing (NLP) model, accounting for the context of the user in relation to the request (See Bufe, Figure 3, element 306, and paragraphs 0034-0036, describing receiving a request [question] from the user to be processed via natural language processing system 100A – See also Figure 1, element 100B, paragraphs 0016 and 0018, Abstract, and paragraphs 0002 and 0022-0023 - and taking into account the context scenarios identified previously for the user).
Bufe does not teach expressly:
providing a result from the NLP model having accounted for the context of the user. wherein the result is supplied as an answer to the request to be output to the user in which the answer is selected from one or more candidate results based the context of the user, however, Allen teaches this limitation (See Allen, Figure 4, and paragraphs 0106-0108, describing identifying similar features associated with contexts and generating additional queries.  The features of the original question are compared to the pre-defined context associated with the user profile to identify pre-defined contexts with which the features are associated.  A final answer is selected from a ranked listing of all of the candidate answers based on the personalized contexts of an originating user).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the answers selected from the candidate answers based on the personalized context of the user of Allen with the user context information of Bufe.  The motivation for doing so would have been to provide each user with personalized content in order to better respond to the user’s question, as taught by Allen (See Allen, paragraph 0004).
Therefore, it would have been obvious to combine Allen with Bufe for the benefit of providing each user with personalized content in order to better respond to the user’s question to obtain the invention as specified in claim 1.
As per dependent claim 2, Bufe and Allen teach the limitations of claim 1 as described above.  Bufe and Allen also teach wherein accounting for the context of the user in relation to the request comprises associating a weighted score to the one or more candidate results as potential answers to the request according to the context of the user (See Allen, paragraphs 0025, 0056, and 0095).  The motivation to combine Allen with Bufe remains as noted with reference to claim 1.
As per dependent claim 3, Bufe and Allen teach the limitations of claim 1 as described above.  Bufe and Allen also teach wherein: the one or more candidate results are potential answers to the request, in which each of the one or more candidate results has a weighted score for the context of the user; and accounting for the context of the user in relation to the request comprises selecting the result from the one or more candidate results according to the weighted score (See Allen, paragraphs 0055-0057). The motivation to combine Allen with Bufe remains as noted with reference to claim 1.
As per dependent claim 6, Bufe and Allen teach the limitations of claim 1 as described above.  Bufe and Allen also teach wherein the context of the user is associated with one or more of user location, patterns, profession, skill level, and education (See Bufe, paragraph 0034, describing the user context associated with user location).
As per dependent claim 7, Bufe and Allen teach the limitations of claim 1 as described above.  Bufe and Allen also teach wherein sources for the context of the user comprise one or more of: a global positioning satellite device, location tracking, unstructured text disseminated by the user, unstructured text received by the user, information read by the user, past history of the user, and sensor identification of another person associated with the user (See Bufe, paragraph 0034, describing the source of context including a GPS device).
As per independent claim 9, Bufe teaches a system (See Bufe, Figure 1)  comprising:
a memory having computer readable instructions; and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors… (See Bufe, Figure 1).
Independent claim 9 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 10, Bufe and Allen teach the limitations of claim 9 as described above.  Claim 10 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.
As per dependent claim 11, Bufe and Allen teach the limitations of claim 9 as described above.  Claim 11 additionally incorporates substantially similar subject matter as that of claim 3 above, and is additionally rejected along the same rationale as used in the rejection of claim 3.
As per dependent claim 14, Bufe and Allen teach the limitations of claim 9 as described above.  Claim 14 additionally incorporates substantially similar subject matter as that of claims 6 and 7 above, and is additionally rejected along the same rationale as used in the rejection of claims 6 and 7.
As per independent claim 15, Bufe teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations… (See Bufe, Figure 1).

As per dependent claim 16, Bufe and Allen teach the limitations of claim 15 as described above.  Claim 16 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.
As per dependent claim 17, Bufe and Allen teach the limitations of claim 15 as described above.  Claim 17 additionally incorporates substantially similar subject matter as that of claim 3 above, and is additionally rejected along the same rationale as used in the rejection of claim 3.
As per dependent claim 20, Bufe and Allen teach the limitations of claim 15 as described above.  Claim 20 additionally incorporates substantially similar subject matter as that of claim 6 above, and is additionally rejected along the same rationale as used in the rejection of claim 6.


5.	Claims 4, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bufe (U.S. Publication 2016/0171062 A1) in view of Allen (U.S. Publication 2016/0196336 A1), as applied to claims 1, 9, and 15 above, and further in view of Kay (U.S. Publication 2002/0103917 A1).
As per dependent claim 4, Bufe and Allen teach the limitations of claim 1 as described above.  Bufe and Allen do not teach expressly continuously adjusting a user profile of the user as the context of the user changes, the user profile being used to account for the context of the user, however, Kay teaches this limitation (See Kay, paragraph 0026, describing that a user’s profile may be dynamically updated with user location information).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the changes to the user profile of Kay with the user context information of Bufe and Allen.  The motivation for doing so would have been to ensure that the user’s default location is constantly correct if the user does not specify a location, as taught by Kay (See Kay, paragraph 0026).  Therefore it would have been obvious to combine Kay with Bufe and Allen for the benefit of ensuring that the user’s default location is constantly correct if the user does not specify a location to obtain the invention as specified in claim 4.
As per dependent claim 12, Bufe and Allen teach the limitations of claim 9 as described above.  Claim 12 additionally incorporates substantially similar subject matter as that of claim 4 above, and is additionally rejected along the same rationale as used in the rejection of claim 4.
As per dependent claim 18, Bufe and Allen teach the limitations of claim 15 as described above.  Claim 18 additionally incorporates substantially similar subject matter as that of claim 4 above, and is additionally rejected along the same rationale as used in the rejection of claim 4.



s 5, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bufe (U.S. Publication 2016/0171062 A1) in view of Allen (U.S. Publication 2016/0196336 A1), as applied to claims 1, 9, and 15 above, and further in view of Carrier (U.S. Publication 2016/0314106 A1).
As per dependent claim 5, Bufe and Allen teach the limitations of claim 1 as described above.  Bufe and Allen do not teach expressly updating at least one annotator associated with the NLP model based on the context of the user, however, Carrier teaches this limitation (See Carrier, Abstract and paragraphs 0043-0044, describing the updating of NLP [natural language processing] annotators based on context).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the updating of NLP annotators of Carrier with the user context information of Bufe and Allen.  The motivation for doing so would have been to detect system annotation errors and prevent future errors, as taught by Carrier (See Carrier, Abstract).  Therefore it would have been obvious to combine Carrier with Bufe and Allen for the benefit of detecting system annotation errors and prevent future errors to obtain the invention as specified in claim 5.
As per dependent claim 13, Bufe and Allen teach the limitations of claim 9 as described above.  Claim 13 additionally incorporates substantially similar subject matter as that of claim 5 above, and is additionally rejected along the same rationale as used in the rejection of claim 5.
As per dependent claim 19, Bufe and Allen teach the limitations of claim 15 as described above.  Claim 19 additionally incorporates substantially similar subject matter .


7.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bufe (U.S. Publication 2016/0171062 A1) in view of Allen (U.S. Publication 2016/0196336 A1), as applied to claim 1 above, and further in view of Chandrasekaran (U.S. Publication 2016/0196491 A1).
As per dependent claim 8, Bufe and Allen teach the limitations of claim 1 as described above.  Bufe and Allen do not teach expressly wherein software is provided as a service in a cloud environment for providing the result from the NLP model having accounted for the context of the user, however, Chandrasekaran teaches this limitation (See Chandrasekaran, paragraphs 0002, 0022, and 0046, describing natural language processing models provided in a cloud-based content or knowledge management system).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the cloud-based systems of Chandrasekaran with the natural language processing system and model of Bufe and Allen.  The motivation for doing so would have been to allow a more broad access to the knowledge base provided to the content or knowledge management system, as taught by Chandrasekaran (See Chandrasekaran, paragraph 0022).  Therefore it would have been obvious to combine Chandrasekaran with Bufe and Allen for the benefit of allowing a more broad access to the knowledge base provided to the content or knowledge management system to obtain the invention as specified in claim 8.


8. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.



Response to Arguments

9.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

10.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each 
	- McElvain (U.S. Publication 2021/0382878 A1) discloses generating a contextually and conversationally correct response to a query.
- Brown (U.S. Publication 2012/0078891 A1) discloses providing answers to questions using multiple models to score candidate answers.
- Chu-Carroll (U.S. Publication 2019/0171646 A1) discloses providing answers to questions using hypothesis pruning.
- Byron (U.S. Publication 2017/0323009 A1) discloses answering questions via a person-based natural language processing system.


11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
12. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 

/LAURIE A RIES/Primary Examiner, Art Unit 2176